OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22858 WST Investment Trust (Exact name of registrant as specified in charter) 150 W. Main Street, Suite 1700 Norfolk, VA 23510-1666 (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 515-4626 Date of fiscal year end: August 31, 2014 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. WST Asset Manager – U.S. Equity Fund Semi-Annual Report February 28, 2014 (Unaudited) Investment Adviser Administrator Wilbanks, Smith & Thomas Asset Ultimus Fund Solutions, LLC Management, LLC P.O. Box 46707 150 W. Main, Suite 1700 Cincinnati, Ohio 45246-0707 Norfolk, VA 23510 1-866-515-4626 WST Investment Trust WST Asset Manager – U.S. Equity Fund Semi-Annual Report as of February 28, 2014 Dear Shareholder: Thank you for being a shareholder of WST Asset Manager - U.S. Equity Fund (the “Fund” or “WSTEX”).We value your investment in the Fund and your trust in our strategy and would like to again offer you an overview of our process. The Fund’s investment process is based on WST Asset Manager (“WSTAM”), a proprietary quantitative model designed to make investment decisions and allocate investments among the various primary sectors of the S&P 500 Index (“Sector Investments”), fixed income securities (“Fixed Income Investments”) and gold related securities (“Gold Investments”).Before fees and expenses, WSTEX seeks to deliver the returns of the WSTAM – U.S. Equity Index (WSTE – Bloomberg Symbol), a custom public index created and also managed by Wilbanks, Smith & Thomas Asset Management, LLC, the investment adviser to the Fund.WSTE index is published by Bloomberg and calculated by Standard & Poor’s Custom Indices and is comprised of “Sector Investments,” “Fixed Income Investments” and “Gold Investments.”Currently the Fund’s exposure to Sector Investments is through an investment in the Guggenheim Equal Weighted S&P 500 sector ETF.The Fund’s exposure to the Fixed Income Investments is through investments in U.S. Treasury Inflation Protected Notes, PIMCO Total Return Fund, an actively managed bond fund, and Investment Grade Floating Notes.The Fund’s exposure to Gold Investments is through SPDR Gold Shares Trust ("GLD"),an ETF.The portfolio can be any combination of the three segments but will typically invest at least 80% of its net assets in Sector Investments. As of February 28, 2014, WSTEX had net assets of $6.33 million and they were allocated 88% to the Sector Investments, 12% to Fixed Income Investments and 0% to Gold Investments. During the period beginning December 16, 2013 (the commencement of operations) and ended February 28, 2014, the net asset value per share of the Institutional Shares of the Fund rose from $10.00 (adjusted for distributions) to $10.44, a total return of 4.57%.During this time, the S&P 500 Index gained 4.52%. The underlying equal weighting versus capitalization process inherent in the Guggenheim Equal Weighted S&P 500 sector ETF primarily drove the net outperformance to the S&P 500 Index. Unlike the S&P 500® Index, in which each constituent stock’s weight is proportionate to its market value, each stock in the Underlying Index will be rebalanced quarterly and at other intervals to have the same target weighting as every other stock in the Index. The Fund is not managed to outperform a growth, value or core benchmark.Rather, it seeks to provide systematic exposures to sectors that share the common characteristic of positive momentum.For example, a sector is considered to have positive momentum if it has performed well in the prior twelve months relative to other sectors in the Fund’s investment universe.The Fund’s Sector Investments universe consists of the nine primary sectors of the S&P 500® Index (i.e. consumer discretionary, consumer staples, energy, financials, healthcare, industrials, materials, technology and utilities).Again, the Fund is gaining exposure to these sectors by its investment in the Guggenheim Equal Weighted S&P 500 sector ETF. 1 In very strong bull markets, the Fund may be expected to lag the S&P 500 to a moderate degree due to the Fund’s allocation to the Fixed Income Investments and/or Gold Investments.The Fixed Income Investments and Gold Investments contributed a negative 0.38% relative performance to S&P 500.The quantitative model will in some circumstances forego an extreme “up market” period if it is accompanied by a projection of risk.In bear market conditions, the risk controls are intended to help the Fund outperform the S&P 500 Index.This philosophy of seeking market participation but emphasizing risk controls first and foremost is the key to performance expectations. In conclusion, no investment style will outperform every year.The nature of the market is change and volatility.The Fund’s investment model will continuously review current holdings for any weaknesses and make adjustments when necessary.We look forward to providing you with a Fund that we believe will capture the benefits of rules-based investing founded on sound academic and industry research. Sincerely, Roger H. Scheffel Jr. Portfolio Manager Wilbanks, Smith & Thomas Asset Management, LLC Past performance is not predictive of future performance.Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing.The Fund’s prospectus contains this and other important information.To obtain a copy of the Fund’s prospectus please call 1-866-515-4626 and a copy will be sent to you free of charge.Please read the prospectus carefully before you invest.The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets.Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 WST ASSET MANAGER - U.S. EQUITY FUND PORTFOLIO INFORMATION February 28, 2014 (Unaudited) 3 WST ASSET MANAGER - U.S. EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS — 98.7% Shares Value Guggenheim S&P 500® Equal Weight Consumer Discretionary ETF $ Guggenheim S&P 500® Equal Weight Financial ETF Guggenheim S&P 500® Equal Weight Health Care ETF Guggenheim S&P 500® Equal Weight Industrials ETF Guggenheim S&P 500® Equal Weight Technology ETF iShares Floating Rate Bond ETF PIMCO Total Return Exchange-Traded Fund Total Exchange-Traded Funds (Cost $5,978,975) $ MONEY MARKET FUNDS — 8.9% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $562,550) $ Total Investments at Value — 107.6% (Cost $6,541,525) $ Liabilities in Excess of Other Assets — (7.6%) ) Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 4 WST ASSET MANAGER - U.S. EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Advisor (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from securities transactions ) Net unrealized appreciation on investments NET ASSETS $ PRICING OF INVESTOR SHARES Net assets applicable to Investor Shares $ Shares of Investor Shares outstanding (no par value, unlimited number of shares outstanding) Net asset value, offering and redemption price per share (Note 2) $ PRICING OF INSTITUTIONAL SHARES Net assets applicable to Institutional Shares $ Shares of Institutional Shares outstanding (no par value, unlimited number of shares outstanding) Net asset value, offering and redemption price per share (Note 2) $ See accompanying notes to financial statements. 5 WST ASSET MANAGER - U.S. EQUITY FUND STATEMENT OF OPERATIONS For the Period Ended February 28, 2014 (a)(Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Insurance expense Investment advisory fees (Note 4) Fund accounting fees (Note 4) Professional fees Registration fees Administration fees (Note 4) Postage and supplies Transfer agent fees, Investor Class (Note 4) Transfer agent fees, Institutional Class (Note 4) Custodian and bank service fees Printing of shareholder reports Trustees’ fees (Note 4) Other expenses TOTAL EXPENSES Fee waivers and expense reimbursements by the Adviser (Note 4): Common ) Investor Shares ) Institutional Shares ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from investments ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (a) Represents the period from the commencement of operations (December 16, 2013) through February 28, 2014. See accompanying notes to financial statements. 6 WST ASSET MANAGER - U.S. EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended February 28, 2014 (a) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized losses from investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income, Investor Shares (8 ) Net investment income, Institutional Shares ) Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS Investor Shares Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions 8 Increase in Investor Shares net assets from capital share transactions Institutional Shares Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) Net increase in Institutional Shares net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) CAPITAL SHARE ACTIVITY Investor Shares Shares sold Shares reinvested 1 Increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period Institutional Shares Shares sold Shares reinvested Shares redeemed ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 16, 2013) through February 28, 2014. See accompanying notes to financial statements. 7 WST ASSET MANAGER - U.S. EQUITY FUND INVESTOR SHARES FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2014 (a) (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) Net asset value at end of period $ Total return (b) 4.46% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets 87.01% (d) Ratio of net expenses to average net assets (e) 1.50% (d) Ratio of net investment loss to average net assets (e) (1.22% ) (d) Portfolio turnover rate 39% (c) (a) Represents the period from the commencement of operations (December 16, 2013) through February 28, 2014. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends and capital gain distributions are reinvested in shares of the Fund.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after advisory fee waivers and expense reimbursements (Note 4). See accompanying notes to financial statements. 8 WST ASSET MANAGER - U.S. EQUITY FUND INSTITUTIONAL SHARES FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2014 (a) (Unaudited) Net asset value at beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) Net asset value at end of period $ Total return (b) 4.57% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets 5.57% (d) Ratio of net expenses to average net assets (e) 1.25% (d) Ratio of net investment loss to average net assets (e) (0.39% ) (d) Portfolio turnover rate 39% (c) (a) Represents the period from the commencement of operations (December 16, 2013) through February 28, 2014. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends and capital gain distributions are reinvested in shares of the Fund.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after advisory fee waivers and expense reimbursements (Note 4). See accompanying notes to financial statements 9 WST ASSET MANAGER – U.S. EQUITY FUND NOTES TO FINANCIAL STATEMENTS February 28, 2014 (Unaudited) 1. Organization WST Asset Manager – U.S. Equity Fund (the “Fund”) is a non-diversified series of WST Investment Trust (the “Trust”), an open-end management investment company organized as a Delaware statutory trust and registered under the Investment Company Act of 1940 (the “1940 Act”).The investment objective of the Fund is to seek long-term capital appreciation, while maintaining a secondary emphasis on generating income. The Fund offers two classes of shares (each a “Class” and collectively the “Classes”):Investor Shares (sold without any sales loads, but subject to a distribution fee of up to 0.25% of the average annual daily net assets attributable to Investor Shares) and Institutional Shares (sold without any sales loads or distribution fees, but available only to institutional investors and certain broker-dealers and financial institutions that have entered into appropriate arrangements with the Fund).Each share class represents an ownership interest in the same investment portfolio. On September 19, 2013, 500 shares of Investor Shares and 9,500 shares of Institutional Shares of the Fund were issued for cash at $10.00 per share to a shareholder who is a related party of Wilbanks, Smith & Thomas Asset Management, LLC (the “Advisor”), the investment adviser to the Fund.The Fund commenced operations on December 16, 2013. All costs incurred by the Fund in connection with its organization and offering of shares were borne by the Advisor.Such expenses are not subject to repayment by the Fund to the Advisor. 2. Significant Accounting Policies The following is a description of the Fund’s significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each day that the NYSE is open for business.The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trust’s Board of Trustees (the “Board”).In determining the value of the Fund’s assets, portfolio securities are generally valued at market using quotations from the primary market in which they are traded.The Fund normally uses third party pricing services to obtain market quotations.Securities and assets for which market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board.Fair value pricing may be used, for example, in situations where (i) portfolio securities, such as securities with small capitalizations, are so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) an event occurs after the close of the exchange on which a portfolio security is principally traded that is likely to change the value of the portfolio security prior to the calculation of the Fund’s net asset value per share (“NAV”) calculation; (iii) the exchange on which the portfolio security is principally traded closes early; or (iv) trading of the particular portfolio security is halted during the day and does not resume prior to the calculation of the Fund’s NAV.In such cases, a portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures, and the fair value price may differ substantially from the price at which the security may ultimately be traded or sold.Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. 10 WST ASSET MANAGER – U.S. EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2014: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
